Citation Nr: 1640709	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  09-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.     

2.  Entitlement to service connection for a bilateral foot disability to include as secondary to the service connected knee disability.  

3.  Entitlement to service connection for a bilateral ankle disability to include as secondary to the service connected knee disability.  

4.  Entitlement to service connection for a skin disability of the hands and forearms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a hearing before a Veterans' Law Judge (VLJ) in September 2012.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a bilateral foot, bilateral ankle, skin disability of the hands and forearms, and allergic rhinitis were remanded by the Board for further development in October 2013.  

In the October 2013 decision, the Board also denied the claim for entitlement to service connection for a bilateral hip disability to include as secondary to the service connected osteoarthritis of the right knee.  The Veteran appealed the decision to deny service connection for a bilateral hip disability to the United States Court of Appeals for Veterans Claims Court.  In a July 2014 order, the Court remanded the case to the Board for action consistent with the parties July 2014 Joint Motion to Vacate and Remand JMR.  This issue was remanded by the Board in November 2014.  In a December 2014 rating decision, however, service connection for a left and right hip disability was granted.  As the benefit sought on appeal has been granted, the Board no longer has jurisdiction over this issue.  

The issue of entitlement to service connection for a right ear infection has been raised and processed through certification to the Board.  The Veteran and his representative have requested that the Veteran be scheduled for a videoconference hearing on this matter.  That matter is said to be pending on the certification to the Board.  As such, the Board does not have jurisdiction of the issue at this time, pending the scheduling of the hearing.


FINDINGS OF FACT

1.  Allergic rhinitis preexisted the Veteran's service and did not increase in severity during service.  No superimposed injury is shown to have occurred during service.

2.  A bilateral foot disability was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.

3.  A bilateral ankle disability was not manifest in service nor was arthritis manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service nor was it caused by or permanently made worse by a service connected disability.
 
4.  A skin disability of the hands and forearms was not manifest during active service and is not attributable to service.  




CONCLUSIONS OF LAW

1.  Allergic rhinitis pre-existed service and was not aggravated therein.  38 U.S.C.A. §§ 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  A bilateral foot disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  A bilateral ankle disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  A skin disability of the hands and forearms was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2007, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the September 2015, Supplemental Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  Virtual VA records have also been reviewed.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

SERVICE CONNECTION 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Section 3.310 was amended effective October 10, 2006, the claims for service connection were filed before the amendment as such the current version of 38 C.F.R. § 3.310 is not applicable to the claims on appeal.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.

Initially, the Board finds against the claim for service connection for allergic rhinitis.  To that end, service treatment records show that the Veteran reported a history of whooping cough, ear/nose/throat trouble, asthma and hay fever during the May 1962 entrance examination.  At that time, the examiner noted that the Veteran had seasonal hay fever and childhood asthma.  The July 2015 VA examiner noted that per review of the service treatment records, during the May 1962 enlistment examination history form the Veteran marked "yes" to having a history of hay fever and ear, nose and throat trouble.  The VA examiner noted that the enlistment examiner documented a diagnosis of "seasonal hay fever" which supports the condition of rhinitis clearly and unmistakably existed prior to enlistment.  Based upon the medical evidence and the Veteran's report of history at enlistment, the Board concludes that there is clear and unmistakable evidence that allergic rhinitis pre-existed service.  

The Board also concludes that there is clear and unmistakable evidence that the pre-existing allergic rhinitis was not aggravated during service.  In this regard, the May 1962 enlistment examination disclosed normal findings for the nose, sinuses, mouth and throat.  The May 1964 separation examination disclosed the same findings.  The July 2015 VA examiner also noted that there was a lack of objective evidence to support the Veteran complained of or was treated for any flare or aggravated symptoms related to this condition in-service which points against permanent aggravation beyond natural progression by service.  The VA examiner noted that per review of the VA medical center records the Veteran sought medical attention for this condition in 2007, over forty years post-military, which supports the symptoms increased post service.  He, therefore, opined that the Veteran's current rhinitis condition is less likely than not either related to or due to his military service, to include causal relationship from exposure to gas, grease, and oil as the condition existed prior to service. Similarly, he found that objective evidence to support permanent aggravation from military is less likely than not.

In light of the above, the Board finds that the preexisting allergic rhinitis was not aggravated by the Veteran's period of service.  The Veteran asserts that he did not have allergies before service but after handling contaminants he has had problems.  He also claims that he was never issued a respirator or a mask to prevent him from breathing in any chemicals during service and that there was poor ventilation in the spaces he was in.  The Board notes, however, that service treatment records clearly show that the Veteran had ear, nose and/or throat trouble before service and these records do not indicate any increase in the severity of the Veteran's allergic rhinitis.  The Board acknowledges the lay statements of record.  The Board finds that the Veteran's lay statements are competent and credible lay statements as to the existence of his symptoms; this is not probative, however, of the lone issue for resolution - whether the condition was aggravated by incidents of service.  In this instance, however, the progression of a complicated ear, nose and throat disability due to service activities is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d (Fed. Cir. 2007).  Thus, the lay opinions are not assigned any weight.

The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286 (1994).  The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  The evidence establishes that there was no increase in severity during service.  Here, the Board has afforded greater probative value to the opinion of the VA examiner.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder.  There are no opinions to the contrary.  

In sum, the most probative evidence of record is against finding that the Veteran's allergic rhinitis was aggravated by service.  For the reasons stated above, service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

The Veteran also appeals the denial of service connection for disabilities of the skin, feet and ankles.  He argues that during service he worked with oils and solvents without gloves to protect the skin on his forearms or hands.  The Veteran testified during his September 2012 hearing that his skin conditions were likely the result of exposure to gas, grease and oil during service.  He claims his foot and ankle disabilities are secondary to his service connected knee disability.  

Service treatment records are negative for any complaints, treatment or diagnoses for the feet, ankle and/or skin.  Service treatment records disclose that the feet and skin were clinically normal throughout service and at separation.  There is also no evidence of compensably disabling arthritis within one year of separation from active duty.

The evidence shows that skin, foot and ankle disabilities were not shown until many decades after service.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has reviewed all service treatment records and all VA medical records of file.  The claims folder does not contain any competent evidence relating the Veteran's skin, foot and/or ankle disabilities to service, and neither the appellant nor his representative has presented, identified, or even alluded to the existence of any such opinion.  

Rather, during the July 2015 VA examination, it was opined that the Veteran's skin condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that the service treatment records lacked records to support complaints of, treatment for, or diagnosis of a skin condition in-service or within one year after the Veteran's separation from service.  He stated that the May 1964 separation examination documented a normal skin exam and VA medical center records diagnosed psoriasis in 2006 over forty years post-service.  At the same time, he was diagnosed with and treated for an eczema condition of the hands he noted. Given the lack of evidence to support these skin conditions originated in-service, in addition to the significant post-service silent records, the VA examiner opined that the Veteran's current skin condition is less likely than not either related to or due to his military service, to include potential causal relationship with exposure to gas, grease, and oil in-service.

The July 2015 VA examination also opined that the left ankle and foot condition were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that per review of the service treatment records, there is a lacking of objective evidence to support the Veteran complained of, was treated for, or diagnosed with an ankle or foot condition in-service or within one year after his separation from service.  It was noted that the May 1964 separation examination documented normal lower extremity and foot examinations.  

The VA examiner further noted that the service connected right knee condition is not medically considered to be an etiology of ankle arthritis, foot arthritis, metatarsalgia, or hammer-toe deformity.  Based on a medical literature review, he stated that the development of arthritis is most commonly due to age, weight, normal repetitive wear/tear of joints.  Additionally, the acquired flat foot deformity of the left foot is most likely than not an external contributing factor of the Veteran's current left ankle and foot conditions.  Therefore, the VA examiner opined that the Veteran's current left ankle and foot condition were less likely than not either related to or due to his military service.

The Board notes that as a layperson the Veteran is competent to report skin, ankle and foot problems, and the circumstances surrounding such.  See Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran asserts that his skin, ankle and foot problems are a result of service, he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show that his current disabilities are related to service.  

The Board finds that the VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinion following a review of the claims folder as well as a complete physical examination.  There are no opinions to the contrary.  Accordingly, the claims for service connection are denied on a direct basis.  

To the extent that the Veteran claims that his ankle and/or foot disabilities are secondary to his service connected knee disability, the Board also finds against this claim.  To that end, in July 2006 private examiner Dr. J.O. stated that the Veteran's degenerative arthritis in the right knee had caused him to change his gait and develop pains in the left foot.  

After examination in January 2012, however, the VA examiner opined that the Veteran's foot and ankle disabilities were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  According to the examiner, hallux valgus is an abnormality that after time is due to uneven foot wear and had nothing to do with knee osteoarthritis.  The examiner also found that calcaneal spur is aging process and hence not related to knee pathology.  

Furthermore, the July 2015 VA examiner stated the service connected right knee condition is not medically considered to be an etiology of ankle arthritis, foot arthritis, metatarsalgia, or hammer-toe deformity.  He noted that based on a medical literature review, the development of arthritis is most commonly due to age, weight, normal repetitive wear/tear of joints.  He opined that the acquired flat foot deformity of the left foot is most likely than not an external contributing factor of the Veteran's current left ankle and foot conditions.  Therefore, he opined that the Veteran's current ankle and foot conditions are less likely than not secondary to his service connected right knee condition.  Regarding aggravation, the examiner also reported that based upon the medical evidence the current level of severity is not greater than the baseline.  

Although the Board has given consideration to the July 2006 statement of Dr. J.O., the Board finds the opinions of the VA examiners are more persuasive on this matter.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases. Owens v. Brown, 7 Vet. App. 429 (1995).  Significantly, while Dr. J.O. notes that the Veteran's degenerative arthritis in the right knee had caused him to change his gait and develop pains in the left foot, he does not render a foot diagnosis or identify underlying malady or condition resulting from the pain.  The VA examiners, however, addressed the Veteran's contentions and based the opinions on a review of the claims folder to include in service and post service manifestations.  The VA examiners also took into account the current severity of the Veteran's disabilities.  The opinions are consistent with each other and the historical record and are afforded greater probative weight than the nondescriptive statement of Dr. J.O.  Accordingly, the claims for service connection are also denied on a secondary basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for a bilateral ankle disability is denied.  

Entitlement to service connection for a bilateral foot disability is denied. 

Entitlement to service connection for a skin disability of the hands and forearms is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


